89 F.3d 830
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Stanley MACK, Defendant-Appellant.
No. 95-6964.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1995.Decided June 11, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Matthew J. Perry, Jr., District Judge.  (CR-90-18-3)
Stanley Mack, Appellant Pro Se.  Jane Barrett Taylor, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before WILKINSON, Chief Judge, WILKINS, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Stanley Melvin Mack appeals from a district court order denying his 28 U.S.C. § 2255 (1988) motion.   We affirm.


2
Mack filed this motion alleging that, during sentencing, the district court relied on materially false information regarding a prior conviction of possession of burglary tools.   First, Mack failed to show that he preserved this claim by timely objection.  See United States v. Bowman, 926 F.2d 380, 382 (4th Cir.1991).   Second, Mack failed to shoulder his burden of revealing falsity in the challenged information.  United States v. Rachels, 820 F.2d 325, 327-28 (9th Cir.1987).   Mack's evidence in support of his claim consisted of evidence that related charges were nolle prossed and his statement that he was not convicted of any charges stemming from the underlying acts.   We find this insufficient in the face of the record, which reveals the burglary-tool conviction.   Therefore, we affirm the district court order.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.